Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/9/21 has been considered.
Allowable Subject Matter
Claims 1, 4-5, 6-9, 11-13, 14, 15 and 16-21 are allowed.
    Examiner’s Comments
Claims 1, 4-5, 6-9, 11-13, 14, 15 and 16-21 have been renumbered as claims 1, 2-3, 5-8, 9-11, 12, 4 and 13-18 respectively.
The reasons for allowance remain the same as those already on record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        7/12/21